 



EXHIBIT 10.45
Commercial Lease
     INDENTURE OF LEASE dated this 18 day of January, 2008 (“Effective Date”)
made between WESTON OFFICE, LLC, a Florida limited liability company, with
offices at 2030 Douglas Road, #108, Coral Gables, FL 33134, hereinafter referred
to as “Landlord” and THE ULTIMATE SOFTWARE GROUP, INC., a Florida corporation,
having offices at 2000 Ultimate Way, Weston, FL 33326 hereinafter referred to as
“Tenant”.
WITNESSETH:
ARTICLE 1.
Premises; Term; Tenant’s Property Exhibit; Parking;
Security Deposit; Tenant
Allowance
1.01. Landlord hereby leases to Tenant and Tenant hereby hires from Landlord the
land legally described on Exhibit A-l attached hereto and made a part hereof
(the “Land”) and the two buildings constructed on the Land, each building
containing two floors, better described as: 1455 N. Park Drive, Weston, Florida,
which contains approximately 10,000 square feet, and 1485 N. Park Drive, Weston,
Florida, which contains approximately 20,000 square feet. (collectively the
“Building”), as shown and depicted in detail on the survey prepared by Miguel
Espinosa Land Surveying, Inc. dated May 9, 2007, Job. No. M-42652, a reduced
copy of which is attached hereto and made a part hereof as Exhibit A (“Site
Plan”), and Landlord and Tenant have a full size copy of the survey in their
possession. The Land and the Building are collectively herein referred to as the
“Demised Premises”. The Demised Premises are leased, together with all
easements, rights and privileges appurtenant thereto including, the exclusive
right to use, all of the parking areas, driveways, roads, alleys, means of
ingress and egress, the lobbies, elevators, and other public portions thereof.
TO HAVE AND TO HOLD unto Tenant, its successors, and permitted assigns, for the
term of SEVEN (7) years to commence (“Commencement Date”) on the later of
(i) June 1, 2008; and (ii) 90 days after the date Tenant accepts, in writing,
delivery of all of the Demised Premises, free of all tenancies. Notwithstanding
the Commencement Date the Lease will expire at midnight on the last day of the
seventh (7th) lease year (“Expiration Date”), unless the term shall terminate
sooner pursuant to any of the terms of this Lease or pursuant to law, YIELDING
AND PAYING the rents and additional rents hereinafter set forth, all on the
covenants, conditions, and agreements hereinbefore and hereinafter stated. For
purposes of this Lease, the first lease year shall include that period of time
from the Commencement Date up to the first day of the next calendar month, and
any subsequent lease year shall be the twelve (12) month period beginning on the
first day of such month.
Landlord shall tender delivery to Tenant of the Demised Premises, free of all
tenancies, prior to the Commencement Date, upon all of the terms, covenants and
conditions of this Lease except that no rent will be due until the Commencement
Date, for the purpose of performing Tenant’s Work, installing fixtures, and
improvements, such access to be granted to Tenant by the following dates:
1455 N. Park Drive — vacant at time of signing
1485 N. Park Drive, 1st Floor — delivered on March 1, 2008 (or earlier if
existing tenant vacates earlier)
1485 N. Park Drive, 2nd Floor — delivered on March 1, 2008

 



--------------------------------------------------------------------------------



 



Tenant does hereby indemnify and agree to hold Landlord and its officers,
employees, agents. directors, shareholders, and partners harmless against any
loss, liability, damage, fine or other governmental penalty, cost, or expense
for injury to any representative of Tenant who may enter the building prior to
the Commencement Date, excepting only to the extent the same may be caused by
the gross negligence or willful misconduct of Landlord or its agents. If any
existing tenants does not vacate the Demised Premises, or any portion thereof,
by the dates set forth above, and if Landlord is required to begin removal or
other similar proceedings, then Tenant shall wait for the Demised Premises, or
any portion thereof, to be vacated; provided, however, if Landlord does not
deliver vacate possession of the entire Demised Premises on or before May 1,
2008, then (i) the full Rent and additional Rent payable under this Lease will
be abated until the Commencement Date and, (ii) Tenant will receive one (1) day
free Rent for each day after May 1, 2008 until Landlord delivers vacant
possession of the entire Demised Premises to Tenant. This free Rent (the “ Free
Rent”) for late delivery will be applied towards Rent obligations accruing on
and after the Commencement Date. Notwithstanding the foregoing, if Landlord has
not delivered vacant possession of the entire Demised Premises to Tenant by
June 1, 2008, Tenant will have the right to terminate this Lease upon ten days
prior written notice and receive a refund of any and all amounts previously paid
by Tenant to Landlord, or Tenant may continue to accrue Free Rent at the rate of
one (1) day of Free Rent for each day after May 1, 2008 until Landlord delivers
vacant possession of the entire Demised Premises to Tenant.
1.02. The existing furniture, cubicles and other personalty in the Building as
listed and described on Exhibit B, attached hereto and made a part hereof,
(“Used Furniture”) will be conveyed by Landlord to Tenant as of the Commencement
Date, in their current “as is” condition without any warranties or guarantees,
pursuant to a bill of sale and are a material consideration for Tenant entering
into this Lease. The Used Furniture, as well as any trade fixtures, business
equipment, inventory, trademarked items, signs, shelving, and other removable
personal property installed in or on the Demised Premises by Tenant at its
expense (“Tenant’s Property”) shall remain the property of the Tenant. Landlord
agrees that Tenant shall have the right, at any time or from time to time, to
remove any and all of Tenant’s Property, so long as no damage is caused to the
Demised Premises, unless Tenant repairs any damage.
1.03. Parking. Tenant shall be entitled to the exclusive use of the parking
areas as it desires, in compliance with all zoning and other laws and applicable
codes. Landlord does not assure Tenant that parking is sufficient for any
particular purpose or use, and Landlord does not make any representations as to
quality or parking spaces, flood prone nature or quality of water drainage of
the parking areas, or security for vehicles; provided, however, Landlord
covenants that there are at least 120 parking spaces on the Land.
1.04 Security Deposit. Tenant, concurrently with the execution of this Lease,
has deposited, or shall immediately deposit, with Landlord, the sum of
$56,250.00, which sum shall be retained by Landlord as security for the payment
by Tenant of all sums herein agreed to be paid by Tenant and for the faithful
performance by Tenant of the terms and covenants of this Lease. It is agreed
that Landlord, at Landlord’s option, may at anytime following an Event of
Default (as hereinafter defined) apply said sum or any part thereof towards the
payment of rents and all other sums payable by Tenant hereunder, and towards the
performance of each and every of Tenant’s covenants, under this Lease, but such
covenants and Tenant’s liability under this Lease shall thereby be discharged
only pro tanto, and Tenant shall remain liable for any amounts that such sum
shall be insufficient to pay. If Landlord applies all or any part of the
security deposit towards the payment of rents or any other sums payable by
Tenant hereunder, or towards the

Page 2



--------------------------------------------------------------------------------



 



performance of any of Tenant’s covenants under this Lease, Tenant shall deposit
such additional sum(s) of money with Landlord as are necessary to restore the
security deposit to the total amount specified hereunder. Tenant shall make such
additional deposit(s) within ten (10) days of Landlord’s request therefor.
Tenant’s failure to make such additional deposit(s) shall constitute a default
hereunder. Landlord shall not pay Tenant any interest on said security deposit,
but will maintain the security deposit in a separate escrow account and will not
commingle with Landlord’s own funds. If Landlord repossesses the Demised
Premises because of Tenant’s default or breach, Landlord may apply all or any
portion of the security deposit against the damages suffered to the date of the
repossession and may, at its option, retain the remainder to apply against such
damages as may be suffered thereafter by reason of the default or breach. Should
Tenant comply with all of the Lease terms and not cause any damage to Landlord
and promptly pay all of the rent as it falls due and all other charges payable
by Tenant to Landlord, said security deposit, to the extent not yet deducted
from, shall be returned in full to Tenant as required by Florida statute.
1.05 Tenant Allowance: Tenant intends to make improvements, at its expense, to
the Demised Premised. (“Tenant’s Work”), and Landlord agrees to contribute the
sum of $700,000.00 (“Tenant Allowance”) to offset the cost of Tenant’s design,
architectural and space plans and construction drawings and the cost of Tenant’s
Work which shall include Tenant’s architectural, engineering, permit, and
construction costs. To the extent Tenant’s Work and other improvements exceed
the Tenant Allowance, Tenant will be solely liable to pay the difference and if
after all the Tenant’s Work and improvements are fully completed, if any balance
of the Tenant Allowance exists, such will be disbursed to the Tenant and may be
used for any purpose by Tenant. The Tenant Allowance will be paid in multiple
installments $l83,333.33 upon substantial completion of 1/3 of Tenant’s Work;
another $l83,333.33 upon substantial completion of 2/3 of Tenant’s Work; and
$l83,333.34 on completion of Tenant Work as evidenced in part by a final
Certificate of Occupancy for Demised Premises; such installments being payable
within ten (10) days following receipt by Landlord of a certification from
Tenant’s architect as to the percentage of Tenant’s Work which has been
completed. All work shall be performed by licensed persons working under a
building permit and all work must be done in a professional and quality manner.
Landlord may consult, at its sole cost and expense, with its experts
(architects, engineers and contractors) to determine that the work is completed
in accordance with the terms of this Lease. Landlord may require use of a Notice
of Commencement form approved by Landlord. At least $440,000.00 of the Tenant
Allowance must be applied toward actual hard costs of the Tenant’s Work and all
receipts will be given to Landlord prior to any Landlord payment. Further,
Landlord’s obligation to pay is conditioned upon a title search revealing no
liens or claims from lienors for work performed by Tenant. Also, all lienors,
the general contractor and Tenant shall provide affidavits that all work has
been completed through the pay date and all lienors paid through that date, as
well as any further documents reasonably requested by Landlord’s title agent.
Final payment of $183,333.34 can be held back until title is clear and all lien
waivers and releases obtained. The remaining $150,000.00 of the Tenant Allowance
will be paid and disbursed to Tenant in three equal installments, without any
conditions or requirements, but as consideration for the work to be completed by
Tenant pursuant to Article 25: $50,000.00 due 12 months after the Commencement
Date $50,000.00 due 24 months after the Commencement Date; and; $50,000.00 due
36 months after the Commencement Date. If any portion of the Tenant Allowance
that is due but not paid within ten (10) days of when the same is due and
payable in accordance with this Section, Tenant may offset the unpaid portion of
the Tenant Allowance, including interest at the Default Rate, against next
ensuing monthly rent installments until the reimbursement obligation is
satisfied.

Page 3



--------------------------------------------------------------------------------



 



ARTICLE 2.
Commencement of Term
2.01. The term of this Lease and the payment of rent hereunder, shall commence
on the Commencement Date.
2.02. Tenant expressly waives any right to rescind this Lease, and further
expressly waives the right to recover any. damages, direct or indirect, which
may result from Tenant’s failure to occupy and/or use and/or achieve substantial
completion of any Tenant buildouts and/or fail to achieve a Certificate of
Occupancy, Certificate of Use or Occupational License for the Demised Premises,
and the Commencement Date shall not be postponed or delayed in connection with
any of the foregoing or for any other reason, unless due to an Event of Default
by the Landlord or the failure of the Landlord to deliver vacant possession of
the Demised Premises.
ARTICLE 3.
Rent
3.01. During the term of this Lease. Tenant covenants and agrees to pay to
Landlord a fixed minimum rent in lawful money of the United States, at an annual
rate of: SIX HUNDRED SEVENTY-FIVE THOUSAND AND NO/100 DOLLARS ($675,000.00) per
annum for the first lease year (plus the first partial month of the term of this
Lease if the Commencement Date is not the first day of a calendar month)
commencing on the Commencement Date. Fixed minimum i rent shall be payable in
equal monthly installments in advance on the first day of each month during the
term of this Lease at the office of Landlord or such other place as Landlord may
designate, without any setoff or deduction whatsoever, except as specifically
provided in this Lease, the first installment to be paid on the delivery of this
Lease, except that in the event the Lease shall commence on a day other than the
first day of a calendar month, the rental for the month shall be prorated. RENT
INCREASES: Fixed minimum rent shall increase each year during the term and any
Extended Term at the rate of three percent (3%) over the prior year’s fixed
minimum rent, except that for the first year of any Extended Term, as exercised
and as applicable, the fixed minimum rent shall increase at the rate of five
percent (5%) over the prior year’s fixed minimum rent. For example, for Year 2
of the Lease the annual fixed minimum rent shall be increased to $695,250.00
($675,000.00 x 103%). Another example, for Year 8 (which would be the first year
of an Extended Term, if exercised and applicable), the fixed minimum rent would
be 5% higher than the seventh year’s fixed minimum rent. Notwithstanding the
foregoing, the fixed minimum rent for the first year of any renewal of the Lease
after expiration of the Second Extended Term will be at the greater of (i) five
percent (5%) over the prior year’s ! fixed minimum rent, and (ii) then current
fair market rental value (the fair market rental value will be determined by
averaging the rental rate from at least three, but no more than five, rent
market analysis’ prepared by commercial real estate brokerage companies).
TRIPLE NET LEASE. The parties desire to, and hereby do, clarify, that it is, and
always was, the intention of the parties that this Lease be, and it is, an
absolute “triple net lease” and that the rent to be paid hereunder by Tenant
will be received by Landlord without any deduction or offset whatsoever by
Tenant, foreseeable or unforeseeable, except as specifically provided in this
Lease, and free and clear of any and all expenses, costs, impositions, taxes,
assessments, liens or charges of any nature whatsoever. Landlord shall not be
required to make any expenditure, incur any obligation, or incur any liability
of any kind whatsoever in connection with this Lease or the ownership,
construction, maintenance, operation or repair of the Premises except as
specifically provided in this Lease. Tenant shall in no event be entitled to any
abatement of or reduction in

Page 4



--------------------------------------------------------------------------------



 



rent payable under this Lease, except as specifically provided in this Lease.
Any present or future law to the contrary shall not alter this agreement of the
parties. Tenant agrees to pay directly to the taxing authority all real property
taxes and general assessments (but not special assessments) (hereinafter, “Real
Estate Taxes”) which may be levied or assessed against the Demised Premises by
any lawful authority for each calendar year or portion thereof commencing on the
Commencement Date. Said Real Estate Taxes are to be prorated for any partial
Lease Year occurring during the period in which the taxing authority assesses
Real Estate Taxes. Upon receipt of all tax bills and assessment bills attributed
to any calendar year during the Term hereof, Landlord shall furnish Tenant with
a copy of such tax bills, and Tenant shall pay such actual amount at least
10 days prior to the payment due date established by the taxing authority.
Landlord’s failure to render a statement to Tenant with respect to any real
estate tax bill,’ insurance premium,’ assessment, and/or other expense
whatsoever related to the Demised Premises shall not prejudice Landlord’s right
to render a Landlord’s statement retroactively, provided, Tenant is not
responsible for any late fees, interest or penalties resulting from Landlord’s
failure to render such statement to Tenant at least 30 days prior to
delinquency. The obligations of Tenant hereunder with respect to any of the
foregoing or other expenses to be passed through to Tenant shall survive the
expiration or sooner termination of the term for a period of six months.
3.02. All adjustments of rent, costs, charges, and expenses which Tenant
assumes, agrees, or is obligated to pay to Landlord pursuant to this Lease shall
be deemed additional rent which Tenant covenants to pay when due. In the event
of nonpayment, Landlord shall have all the rights and remedies with respect
thereto as herein provided for in case of nonpayment of fixed minimum rent. All
rent shall be payable by Tenant to Landlord without reduction, counterclaim,
and/or deduction, except as specifically provided in this Lease.
3.03. If any of the rent payable under the terms of this Lease shall be or
become uncollectible, reduced, or required to be refunded because of any rent
control, federal, state, or local law, regulation, proclamation, or other legal
requirement, Tenant shall enter into such agreement(s) and take such other steps
(without additional expense to Tenant) as Landlord may request and as may be
legally permissible, to permit Landlord to collect the maximum rent which, from
time to time, during the continuance of such legal rent restriction may be
legally permissible (and not in excess of the amounts then reserved therefore
under this Lease). Upon the termination of such legal rent restriction, (a) the
fixed minimum annual rent and additional rent shall become and shall thereafter
be payable in accordance with the amounts reserved herein for the periods
following such termination, and (b) Tenant shall promptly pay in full to
Landlord, unless expressly prohibited by law, an amount equal to (i) rentals
which would have been paid pursuant to this Lease but for such legal rent
restriction less (ii) the rent actually paid by Tenant during the period such
legal rent restriction was in effect.
3.04. If any installment of fixed minimum rent or additional rent is not paid
within ten (10) days after written demand thereof, Tenant shall also pay
Landlord interest thereon from the tenth day after said due date until paid at
the rate of eighteen percent (“Default Interest Rate”), unless such rates
exceeds the maximum lawful rate, in which case the Default Interest Rate shall
be deemed reduced to the maximum lawful rate. The term “rent” or “Rent” shall
include all fixed minimum rent, additional rent, or other charges payable under
this Lease, for nonpayment of which Landlord shall have the same remedies as
fixed minimum rent.

Page 5



--------------------------------------------------------------------------------



 



ARTICLE 4.
INTENTIONALLY DELETED.
ARTICLE 5.
Use
5.01. Tenant is a software development company and may use the Premises for such
business operations, as well as, executive, administrative and general offices
and training facilities and for no other purpose.
5.02. Tenant will not at any time use or occupy the Demised Premises, or permit
same to be used or occupied in violation of law or the certificate of occupancy
for the Building.
ARTICLE 6.
No Landlord Liability; Tenant Maintenance
6.01. No Liability on Landlord’s Part. Landlord is leasing to Tenant the entire
two office buildings constructed on the land upon which they sit, as legally
described in the attached Exhibit A-l. All customary Landlord obligations are
hereby shifted to Tenant and Landlord is not responsible for any part of the
repair, maintenance or replacement of any of the interior or exterior
non-structural components of the Demised Premises, including, without
limitation, the exterior components of the air conditioning and HVAC system,
generators, sprinkler systems and any other operating components; provided,
however, notwithstanding the foregoing, Tenant has no obligation to replace the
generator(s). All upkeep, maintenance, repair, replacement, and all expenses
related to the repair, maintenance or replacement of any of the interior or
exterior nonstructural components of the Demised Premises, but including the
roof, shall be paid and assumed by the Tenant without any cost or expense or
expectation of contribution from Landlord. Notwithstanding anything in this
Lease to the contrary, Landlord is and will remain. responsible, at its sole
cost and expense, for the (i) repair and replacement of the Structural Portions
of the Demised Premises, as defined below, exclusive of the roof, (ii) repair
and replacement of the major components of the Utilities, as defined below, and
(iii) the replacement of the generator(s).
6.02 Further, notwithstanding the foregoing, Tenant agrees to accept the Demised
Premises in its “as is” condition with all faults and latent defects except
(a) for hazardous or toxic substances; (b) intentionally deleted, and
(c) Landlord warrants that the structural and exterior portions of the Demised
Premises, including without limitation the roof (hereinafter, the “Structural
Portions of the Demised Premises”), the plumbing, electrical, generator/back-up
power supply, gas, and other utilities, including without limitation the HVAC
(as hereinafter defined) (hereinafter, the “Utilities”) servicing same are in
good working condition and order on the date when vacant possession is delivered
to Tenant, and then only as to that actual portion of the Demised Premises for
which Tenant receives vacant possession (“Tenant Possession Date”), and are in
compliance with all existing laws, codes, regulations and ordinances of any
governmental authorities. In the event Tenant discovers any hazardous or toxic
substances and the removal of same would increase the cost of Tenant’s Work,
delay Tenant’s opening for business or otherwise adversely affect Tenant, then
Tenant shall have the right to terminate this Lease by delivering written notice
of termination to Landlord. Notwithstanding the foregoing, nothing herein shall
be construed to obligate Tenant to remove any hazardous or toxic substances. If
the Utilities or the Structural Portions of the Demised Premises are not in good
working order or not in compliance

Page 6



--------------------------------------------------------------------------------



 



with all existing laws, codes, regulations and ordinances on the Tenant
Possession Date, then Landlord agrees to repair such Utilities and Structural
Portions of the Demised Premises which are not in good working order or not in
compliance with such laws, codes, regulations or ordinances within thirty
(30) days of the receipt of notice from Tenant. In the event Tenant is delayed
in opening its business as a result of the repairs performed by Landlord to
comply with this paragraph, if any, then the Commencement Date shall be extended
for that period of time Tenant is delayed in opening its business as a result of
such repairs. The foregoing Landlord warranty, and Landlord’s obligation to
perform any repairs, in this section 6.02(c) shall terminate as to that portion
of the Demised Premises for which Landlord has delivered vacant possession to
Tenant, as of the Tenant Possession Date.
6.03 Accordingly, and further, Landlord and its agents shall not be liable to
Tenant, its staff, employees, officers, directors, shareholders, guests,
customers, licensees or invitees, contractors and any other person or entity
claiming by through or under the Tenant, for (i) any damage to property of nor
for the loss of or damage to any property or otherwise: (ii) any injury or
damage to persons or property resulting from fire, explosion, system failure,
falling plaster, bursting of pipes, plumbing, electrical, mechanical, or roof
problems or defects or issues, steam, gas, electricity, water, rain, or leaks
from any part of any structures or improvements or from the pipes, appliances,
or plumbing works or from the street, or subsurface or from any other place or
by dampness or any other cause of whatsoever nature; (iii) any damage caused by
any adjoining property owners or by any assignees or subtenants of Tenant, or
caused by operations in construction of any private, public or quasi-public
work; or (iv) any other damage or loss. unless arising as a result of the gross
negligence or willful misconduct of Landlord.
6.04. Tenant, at its sole cost and expense, shall maintain and keep in good
working order, the entire Demised Premises including the interior and exterior
non-structural components of the Buildings and the paved surfaces and all
landscaping.
ARTICLE 7.
Electric
7.01. Tenant’s use of electrical energy shall never exceed the capacity of any
equipment or lines feeding the Demised Premises. If Tenant’s electrical needs
exceed the current safe capacity, then, at the request for consent to Landlord,
Landlord will grant consent to Tenant for Tenant to make changes to increase
electrical capacity. However, as a condition to granting its consent, Tenant is
obligated to use licensed contractors satisfactory to Landlord and all work must
be done with government permits and inspections.
7.02. Landlord shall have no liability to Tenant for any loss, damage, or
expense which Tenant may sustain or incur by reason of any change, failure,
inadequacy, or defect in the supply or character of the electrical energy
furnished to the Demised Premises or if the quantity or character of the
electrical energy is no longer available or suitable for Tenant’s requirements,
except for any actual damage suffered by Tenant by reason of any such failure,
inadequacy, or defect caused by Landlord’s gross negligence, and then only after
prior actual notice has been given to Landlord as provided in Article 24.
7.03. All electricity is at Tenant’s sole cost and expense, and Tenant shall
contract in its own name for the provision of electricity (and other utilities
and services).

Page 7



--------------------------------------------------------------------------------



 



ARTICLE 8.
Assignment, Subletting, Mortgaging
8.01.
A. Tenant shall have the absolute right to sublet, assign or otherwise transfer
its interest in this Lease to a parent or operating subsidiary of Tenant, or
subsidiary of Tenant’s parent, or to a corporation with which it may merge or
consolidate, without Landlord’s approval, written or otherwise. Any change in
the publicly traded stock of the Tenant is not deemed to be an assignment or
transfer under this Article.
B. The consent by Landlord to any other transfer, assignment, subletting,
license or concession agreement, or hypothecation shall not be unreasonably
withheld, conditioned or delayed; provided, however , if Landlord fails to
respond to any request by Tenant for Landlord’s consent or approval within
thirty (30) days of such written request, the consent or approval of Landlord
shall be deemed given. Tenant shall submit to Landlord in writing: (1) the name
of the proposed assignee or subtenant; (2) the terms of the proposed assignment
or sublease; and (3) the nature and character of the business which the proposed
assignee or subtenant will conduct in the Demised Premises. Landlord’s review
shall be limited to the subtenant’s or assignee’s intended use of the Demised
Premises, which intended use shall not violate a restrictive covenant recorded
in the real property records covering the Demised Premises in effect as of the
date this Lease is executed, or be illegal or immoral. Tenant may not assign all
or any part of this Lease, nor sublet all or any part of the Demised Premises,
if Tenant is in default under this Lease. In addition, Tenant may not request
Landlord to consider and/or approve any proposed subletting or assignment if
Tenant is in default under this Lease.
8.02. If this Lease shall be assigned or sublet in accordance with this Article,
such assignee or subtenant shall not be permitted to further assign or sublet in
whole or in part.
8.03. If this Lease shall be assigned, or if the Demised Premises or any part
thereof be sublet or occupied by any person or persons other than Tenant,
Landlord may, after default by Tenant, collect rent from the assignee,
subtenant, or occupant, and apply the net amount collected to the rent herein
reserved, but no such assignment, subletting, occupancy, or collection of rent
shall be deemed a waiver of the covenants in this Article, nor shall it be
deemed acceptance of the assignee, subtenant, or occupant as a tenant, or a
release of Tenant from the full performance by Tenant of all the terms,
conditions, and covenants of this Lease. Under no circumstance will any
assignment or sublet or otherwise result in a release of Tenant’s obligations
for the entire term of this Lease.
8.04. Each permitted assignee or transferee shall assume and be deemed to have
assumed this Lease and shall be and remain liable jointly and severally with
Tenant for the payment of the fixed rent and additional rent and for the due
performance of all the terms, covenants, conditions. and agreement herein
contained on Tenant’s part to be performed for the term of this Lease. No
assignment shall be effective unless Tenant shall promptly deliver to Landlord a
duplicate original of the instrument of assignment, in form reasonably
satisfactory to Landlord, containing a covenant of assumption by the assignee of
all of the obligations aforesaid and shall obtain from Landlord the aforesaid
written consent, prior thereto.

Page 8



--------------------------------------------------------------------------------



 



ARTICLE 9.
Subordination; Estoppel Certificate
9.01. Upon written request of Landlord, or any mortgagee or beneficiary of
Landlord, Tenant will in writing, subordinate its right hereunder to the
interest of any ground lessor of the Land upon which the Demised Premises is
situated and to the lien of any mortgage or deed of trust, now or hereafter in
force against the Demised Premises and to all advances made or hereafter to be
made upon the security thereof. Notwithstanding the foregoing, Landlord agrees
to obtain a commercially reasonable Subordination, Non-Disturbance and
Attornment Agreement (“SNDA”) from its current lender(s) and deliver same to
Tenant within thirty (30) days from the date hereof and from any future lender
within thirty (30) days from obtaining financing from such lender. If said SNDA
is not so delivered, Tenant may, at its option, terminate this Lease by written
notice to Landlord.
9.02. In the event of any act or omission of Landlord which would give Tenant
the right, immediately or after lapse of a period of time, to cancel or
terminate this Lease, or to claim a partial or total eviction, Tenant shall not
exercise such right (i) until it has given written notice of such act or
omission to Landlord and allowing Landlord 90 days to cure the breach prior to
being able to hold the Landlord is default for such breach. If 90 days is
insufficient, or in Landlord’s opinion, not reasonable, then a reasonable
extension of the 90 days will be granted.
9.03. The holder of a superior mortgage shall succeed to the rights of Landlord
under this Lease. whether through possession or foreclosure action or delivery
of a new lease or deed, then at the request of such party so succeeding to
Landlord’s rights (herein sometimes called successor landlord) and upon such
successor landlord’s written agreement to accept Tenant’s attornment, Tenant
shall attorn to and recognize such successor landlord as Tenant’s landlord under
this lease, and shall promptly execute and deliver any instrument that such
successor landlord may request to evidence such attornment. Tenant hereby
irrevocably appoints Landlord or the successor landlord the attorney- in- fact
of Tenant to execute and deliver such instrument on behalf of Tenant, should
Tenant refuse or fail to do so promptly after request. Upon such attornment,
this Lease shall continue in full force and effect as, or as if it were, a
direct lease between the successor landlord and Tenant upon all of the terms,
conditions, and covenants as are set forth in this Lease and shall be applicable
after such attornment except that the successor landlord shall not:
A. be obligated to repair, restore, replace, or rebuild the Building or the
Demised Premises, in case of total or substantially total damage or destruction,
beyond such repair, restoration, and/or rebuilding as reasonably can be
accomplished with the net proceeds of insurance actually received by, or made
available to, the successor landlord,
B. be liable for any previous act or omission of Landlord under this Lease,
C. be bound by any prepayment of more than one month’s rent, except the security
deposit.
9.04. If, in connection with obtaining financing for the Land and/or Building,
or of any ground or underlying Lease, a banking, insurance, or other recognized
institutional lender shall request reasonable modifications in this lease as a
condition to such financing, Tenant will not unreasonably withhold, delay, or
defer its consent thereto, provided that such modifications do

Page 9



--------------------------------------------------------------------------------



 



not increase the obligations or reduce the rights of Tenant hereunder or
materially adversely affect the leasehold interest hereby created or Tenant’s
use and enjoyment of the Demised Premises.
9.05. Tenant agrees, at any time, and from time to time, upon not less than
twenty days’ prior notice by Landlord, to execute, acknowledge, and deliver to
Landlord, a statement in writing addressed to Landlord certifying that this
Lease is unmodified and in full force and effect (or, if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), stating the dates to which the fixed minimum rent,
additional rental, and other charges have been paid, and stating whether or not,
to the best knowledge of the signer of such certificate, there exists any
default in the performance of any covenant, agreement, term. provision, or
condition contained in this Lease, and, if so, specifying each such default of
which the signer may have knowledge, it being intended that any such statement
delivered pursuant hereto may be relied upon by Landlord and by any mortgagee or
prospective mortgagee of any mortgage affecting the Building or the Building and
the Land, and by any landlord under a ground or underlying lease affecting the
Land or Building, or both.
ARTICLE 10.
Entry; Right to Change Public Portions of the Building
10.01. Tenant shall permit Landlord to erect, use, and maintain pipes and
conduits in and through the Demised Premises and will use its best efforts to
conceal same. Landlord or its agents or designees shall have the right to enter
the Demised Premises, for the purpose of making such repairs or alterations as
Landlord shall be required or shall have the right to make by the provisions of
this Lease and, subject to the foregoing, shall also have the right to enter the
Demised Premises for the purpose of inspecting them or exhibiting them to
prospective purchasers or lessees of the Building or to prospective mortgagees
or to prospective assignees of any such mortgagees. Landlord shall be allowed to
take all material into and upon the Demised Premises that may be required for
the repairs or alterations above mentioned without the same constituting an
eviction of Tenant in whole or in part, and the rent reserved shall in no wise
abate, except as otherwise provided in this Lease, while said repairs or
alterations are being made.
10.02. During the twelve (12) months prior to the expiration of the term of this
Lease, Landlord may exhibit the Demised Premises to prospective tenants upon at
least 24 hours prior written notice during normal business hours.
10.03. Tenant shall have the exclusive right at any time to name the Building
during the term of this Lease and so long as the building’s name is for the
benefit of and in furtherance of Tenant’s business operations.
ARTICLE 11.
Laws, Ordinances, Requirements of Public Authorities
11.01. Tenant shall, at its expense, comply with or cause to be complied with,
all laws, orders, ordinances, and regulations of any direction, made pursuant to
law, of any public officer or officers pertaining to Tenant’s use and occupancy
of the Demised Premises. Further, Tenant shall, at its expense, cause the
interior, non-structural components of the Demised Premises and Tenant’s Work to
comply with, all laws, orders, ordinances, and regulations of federal, state,

Page 10



--------------------------------------------------------------------------------



 



county, and municipal authorities and any direction, made pursuant to law, of
any public officer or officers. Notwithstanding anything herein to the contrary,
nothing in this Lease shall be construed to obligate Tenant to remediate any
Hazardous Material (as hereinafter defined) located in the Demised Premises
unless the acts of Tenant or its employees cause the presence of such Hazardous
Material.
11.02. If Tenant receives written notice of any violation of law, ordinance,
rules, order, or regulation applicable to the Demised Premises, it shall give
prompt notice thereof to Landlord.
11.03. Tenant will keep the interior and exterior including all windows and
grounds of the Demised Premises in a clean, aesthetically pleasing and sanitary
condition.
ARTICLE 12.
Repairs
12.01. Tenant shall take good care of the Demised Premises and the fixtures and
appurtenances therein and at its sole cost and expense make all repairs to the
interior and exterior non-structural components of the Demised Premises in
accordance with Article 6, to preserve them in good working order and condition.
All damage or injury to the Demised Premises, and to its fixtures, glass,
appurtenances, and equipment, caused by Tenant moving property in or out of the
Building, or by installation or removal of furniture, fixtures, or other
property, or resulting from fire, explosion, air-conditioning unit or system,
short circuits, flow, or leakage of water, steam, illuminating gas, sewer gas,
sewerage, or odors, or by frost, or by bursting or leaking of pipes or plumbing
works or gas, or from any other cause of any other kind or nature whatsoever due
to carelessness, omission, neglect, improper conduct, or other cause of Tenant,
its servants, employees, agents, visitors, or licensees, shall be repaired,
restored, or replaced promptly by Tenant, at its sole cost and expense to the
reasonable satisfaction of Landlord. All aforesaid repairs, restorations, and
replacements shall be in quality and class equal to the original work or
installations and shall be done in a good and workmanlike manner. If Tenant
fails to make such repairs, restorations, or replacements, same may be made by
Landlord at expense of Tenant, after notice and opportunity to cure pursuant to
Article 17, and all sums so spent and expenses incurred by Landlord shall be
collectible as additional rent and shall be paid by Tenant within ten (10) days
after rendition of a bill or statement therefor.
12.02. Tenant shall, at its expense, make all repairs and replacements (except
Structural Portions and major components of the Utilities, which are the sole
responsible and liability of the Landlord to repair, maintain and replace), and
otherwise, necessary or desirable in order to keep in good order and repair the
exterior and interior, non-structural components of the Demised Premises.
12.03. Tenant, at Tenant’s sole cost and expense, shall regularly monitor the
Demised Premises for the presence of mold, mold related conditions, or any
conditions that reasonably can be expected to give rise to mold (“Mold
Conditions”), including, but not limited to, observed or suspected instances of
water damage, mold growth, repeated complaints of respiratory ailments by
Tenant’s employees or other occupants of the Demised Premises, or any notice
from a governmental agency of complaints regarding the indoor air quality at the
Demised Premises and shall promptly notify Landlord in writing if Tenants
suspects mold or Mold Conditions to exist at the Demised Premises. In the event
mold or Mold Conditions exist at the Demised Premises, then Tenant, at Tenant’s
sole cost and expense, shall promptly ensure that mold remediation is

Page 11



--------------------------------------------------------------------------------



 



conducted pursuant to applicable governmental laws, regulations or guidelines
and shall notify Landlord of the actions Tenant is taking. Landlord has no
liability to Tenant for mold or Mold Conditions, if any, existing in the Demised
Premises as of the Tenant Possession Date or that may develop or be discovered
throughout the Lease term.
ARTICLE 13.
Alterations; Fixtures
13.01. Tenant shall make no structural alterations, installations, addition, or
improvements in or to the Demised Premises without Landlord’s prior written
consent, which will not be unreasonably withheld, conditioned or delayed, and
then only by contractors or mechanics approved by Landlord. Tenant shall be
permitted to make interior non-structural alterations, additions and
improvements without Landlord’s prior consent. All such work, alterations,
decorations, installations, additions, or improvements shall be done at Tenant’s
sole expense and in full compliance with all laws and governmental bodies having
jurisdiction. If any mechanic’s lien is filed against the Demised Premises or
the Building for work claimed to have been done for, or materials claimed to
have been furnished to Tenant, it shall be discharged by Tenant within ten
(10) days thereafter, at Tenant’s expense, by filing the bond required by law or
payment or otherwise. In addition, Tenant shall defend, save, and hold Landlord
harmless from any such mechanic’s lien or claim, including, without limitation,
Landlord’s reasonable attorney’s fees, costs, and expenses. Landlord shall not
be liable to Tenant or any other person or entity for any failure of any
Building facilities or services including, but not limited to, the water, sewer.
electricity, heating, ventilating, and air conditioning installations and/or
systems and/or components, and/or additions by Tenant, and Tenant shall correct
any such faulty installation or additions by the Tenant. Landlord shall not be
liable to Tenant or its subtenants or assignees or to anyone claiming by through
or under Tenant for any losses or damages, including lost profits, due to
interruption of their respective business operations or whatever as a result of
the interruption, failure, delay or other impediment to those services or
utilities. Upon Tenant’s failure to correct same after notice and opportunity to
cure in accordance with Article 17, Landlord may make such correction and charge
Tenant for the cost thereof. Such sum due Landlord shall be deemed additional
rent and shall be paid by Tenant promptly upon being billed therefor, and unless
so paid, Tenant shall also pay Landlord interest at the Default Rate on such
additional rent.
13.02. Prior to commencing any work pursuant to the provisions of Section 13.01,
Tenant shall furnish to Landlord:
A. Copies of all governmental permits and authorizations which may be required
in connection with such work.
B. A certificate evidencing that Tenant or Tenant’s contractors have procured
worker’s compensation insurance in statutory limits covering all persons
employed in connection with the work who might assert claims for death or bodily
injury against Landlord, or Tenant.
C. Such additional personal injury and property damage insurance (over and above
the insurance required to be carried by Tenant pursuant to the provision of
Section 16.03 of Article 16) and general liability insurance (with completed
operations endorsement) for any occurrence in or about the Building in such
limits as Landlord may reasonably require because of the nature of the work to
be done by Tenant and with insurers reasonably satisfactory to Landlord.

Page 12



--------------------------------------------------------------------------------



 



13.03. All alterations, decorations, installations, additions, or improvements
upon the Demised Premises, made by either party, including all paneling,
decoration, partitions, railing, mezzanine floors, galleries, and the like,
affixed to the realty so that they cannot be removed without material damage,
shall become the property of Landlord and shall remain upon, and be surrendered
with, the Demised Premises, as a part thereof, at the end of the term or renewal
terms, as the case may be. Where furnished by or at the expense of Tenant
(except where same is a replacement of an item theretofore furnished and paid
for by Landlord or against which Tenant has received a credit), all movable
property, furniture, furnishings, and trade fixtures, not affixed to the realty
so that they can be removed without material damage, shall remain the property
of Tenant, shall be removed by Tenant on or before the expiration of the term or
sooner termination thereof and, in case of damage by reason of their removal,
Tenant shall repair any damage and restore the Demised Premises to good order
and condition.
13.04.
A. Before proceeding with any structural alteration and/or addition, Tenant
shall submit to Landlord three copies of detailed plans and specifications
therefor, for Landlord’s review and approval. In no event by reason thereof
shall Tenant’s connected electrical load exceed the capacity of the distribution
system in and to the Demised Premises; provided, however, Tenant may cause, at
Tenant’s sole cost and expense, the capacity of the distribution system
servicing the Demised Premises to be increased to satisfy Tenant’s load
requirements.
B. Tenant shall promptly reimburse Landlord for all reasonable expenses and
expenses incurred by Landlord, including fees and expenses of any attorney,
architect, or engineer employed for such purpose, up to a maximum of $750.00, in
connection with (i) its decision as to whether to approve the proposed
structural alterations and/or additions and (ii) inspecting the structural
alterations and/or additions to determine whether the same are being or have
been performed in accordance with the approved plans and specifications therefor
and with all legal requirements and insurance requirements.
C. Tenant shall not be permitted to install and make part of the Demised
Premises any materials, fixtures, or articles which are subject to liens,
chattel mortgages or security interests (as such term is defined in the Uniform
Commercial Code as then in effect in Florida), but Tenant shall be permitted to
lease normal office equipment, e.g. typewriters, photocopy machines, and telex
machines, which are not to be built into the Demised Premises.
D. No structural alterations and/or additions shall be undertaken (i) except
under the supervision of a licensed architect or licensed professional engineer
reasonably satisfactory to Landlord, and (ii) except after at least 30 days’
prior notice to Landlord.
E. All alterations and/or additions shall at all times comply with all legal
requirements and insurance requirements. Tenant, at its expense, shall
(a) obtain all necessary municipal and other governmental permits,
authorizations, approvals, and certificates for the commencement and prosecution
of such alterations and/or improvements and for final approval thereof upon
completion, (b) deliver copies to Landlord, and (c) cause all alterations and/or
improvements to be performed in a good and first-class workmanlike manner, using
new materials and equipment. Upon completion of any structural alterations or
additions, Tenant shall deliver a complete set of “As Built” drawings and plans
to Landlord.

Page 13



--------------------------------------------------------------------------------



 



F. Tenant, at its sole expense, promptly shall procure the cancellation or
discharge of all notices of violation arising from or otherwise connected with
its alterations and/or additions which shall be issued by any public authority
having or asserting jurisdiction.
G. Only Landlord or persons first approved by Landlord shall be permitted to act
as contractor for any structural alterations or additions to be performed in
accordance with this Article. Landlord reserves the right to exclude from the
Building any person attempting to act as construction contractor in violation of
this Article. Tenant will advise Landlord of the names of any such contractor
and subcontractor Tenant proposes to use in the Demised Premises at least
30 days prior to the beginning of such structural alterations or additions by
such contractor or subcontractor.
H. No approval by Landlord of any plans or specifications, consent by Landlord
allowing Tenant to make any improvements, or any inspection of improvements made
by or for Landlord shall in any way be deemed to be an agreement by Landlord
that the contemplated improvements comply with any legal requirements or
insurance requirements or the certificate of occupancy for the Building, nor
shall it be deemed to be a waiver by Landlord of the compliance by Tenant of any
provision of this Lease.
ARTICLE 14.
Landlord’s Right To Perform Tenant’s Obligations
14.01. If Tenant shall default in the observance or performance of any term or
covenant on its part to be observed or performed under or by virtue of any of
the terms or provisions in any Article of this Lease, Landlord, without being
under any obligation to do so and without thereby waiving such default, may
after notice and opportunity to cure in accordance with Article 17, remedy such
default for the account and at the expense of Tenant. If Landlord makes any
expenditures or incurs any obligations for the payment of money in connection
therewith, including, but not limited to, attorney’s fees in instituting,
prosecuting, or defending any action or proceeding, such sums paid or
obligations incurred with interest and costs shall be deemed to be additional
rent hereunder and shall be paid to it by Tenant on demand.
ARTICLE 15.
No Liability on Landlord
15.01. Landlord or Landlord’s agents have made no representations or promises
with respect to the Building, the Land, or the Demised Premises except herein
expressly set forth and no rights, easement, or licenses are acquired by Tenant
by implication or otherwise except as expressly set forth in the provisions of
this Lease.
15.02. Landlord and its agents shall not be liable for any damage to property of
Tenant, nor for the loss of or damage to any property of Tenant by theft or
otherwise. Landlord and its agents shall not be liable for any injury or damage
to persons or property resulting from fire, explosion, falling plaster, steam,
gas, electricity, water, rain or from any part of the Building or from the
pipes, appliances or plumbing works or from the roof, street or subsurface or
from any other place or by dampness or by any other cause of whatsoever nature,
unless caused by or due to the gross negligence or willful misconduct of
Landlord, its agents, servants, or employees. Tenant

Page 14



--------------------------------------------------------------------------------



 



shall give immediate notice to Landlord in case of casualty or damage to the
Demised Premises or in the Building.
15.03. The term “Landlord” as used in this Lease is limited to mean and include
only the owner or owners of the Demised Premises at the time in question, and in
the event of any sale or transfer of Landlord’s interests in the Demised
Premises, the Landlord herein named (and in case of any subsequent transfers or
conveyances the then grantor) will automatically be released of all liability
for the performance of any covenants contained in this Lease, accruing after the
date of transfer (provided same are assumed in writing by the transferee).
15.04. Tenant shall look only and solely to Landlord’s leasehold estate and
interest in and to the Demised Premises and the rents and profits therefrom for
the satisfaction of any right of Tenant arising out of this Lease or for the
collection of judgment or other judicial process or arbitration award requiring
the payment of money by Landlord, and no other property or assets of Landlord,
Landlord’s agents, incorporators, shareholders, employees, officers, directors,
partners, agents, principal (disclosed or undisclosed), joint venturers, or
affiliates shall be subject to levy, lien, execution, attachment, or other
enforcement procedure for the satisfaction of Tenant’s rights and remedies under
or with respect to this Lease, the relationship of Landlord and Tenant hereunder
or under law, Tenant’s use and occupancy of the Demised Premises, or any other
liability of Landlord to Tenant.
ARTICLE 16.
Insurance
16.01. Tenant shall not do or permit to be done any act or thing in or upon the
Demised Premises which will invalidate or be in conflict with the Certificate of
Occupancy or the terms of the State of Florida standard form of fire, boiler,
sprinkler, water damage, or other insurance policies covering the Building and
the fixtures and property therein; and Tenant shall, at its own expense, comply
with all rules, orders, regulations, or requirements of the State of Florida
Board of Fire Underwriters or any other similar body having jurisdiction.
16.02. Tenant shall obtain and keep in full force and effect during the term, at
its own cost and expense, to protect Tenant, and Landlord, and Landlord’s agents
as additional insured, (a) Commercial General Liability Insurance for each
Tenant and Landlord, with contractual liability endorsement, relating to the
Premises and its appurtenances affording protection against any and all claims
for personal injury, death, or property damage occurring in, upon, adjacent to,
or connected with the Demised Premises, or any part thereof, with a minimum
single limit of One Million Dollars ($1,000,000.00) per occurrence with Two
Million Dollars ($2,000,000.00) in aggregate and umbrella coverage to a total of
Ten Million Dollars ($10,000,000.00), or in any increased amount reasonably
required by Landlord; and (b) All Risk Fire, Lightning, Extended Coverage,
Vandalism and Malicious Mischief Insurance in an amount equal to the full
replacement cost of the Demised Premises (inclusive of Tenant Improvements but
exclusive of Tenant’s furniture, fixtures and equipment). During such time as
Tenant shall be constructing any improvements, alterations, and/or additions to
the Demised Premises, Tenant shall carry builder’s risk insurance, completed
value form, covering all physical loss, in an amount reasonably satisfactory to
and to specifically protect the Landlord. All such insurance shall be written in
form and substance reasonably satisfactory to Landlord by an insurance company
of recognized responsibility licensed to do business in Florida, and Landlord
will be named as an additional insured, as its interest may appear. Tenant shall
provide proof to Landlord of annual

Page 15



--------------------------------------------------------------------------------



 



insurance premium payments (for all insurances) within 30 days prior to
expiration of the then existing insurance term. Also, before Tenant starts its
Tenant Work, Tenant shall provide proof of the insurances to Landlord. Upon
failure of Tenant to procure, maintain, and pay all premiums therefor, Landlord
may, at its option, do so, and Tenant agrees to pay the cost thereof to Landlord
upon demand as additional rent, together with interest thereon at the then
maximum rate permitted by law. Tenant shall cause to be included in all such
insurance policies a provision to the effect that the same will not lapse except
upon 30 days’ prior notice to Landlord. On the commencement of Tenant’s Work,
the original insurance policies or appropriate endorsements thereto shall also
be deposited.
ARTICLE 17.
Damage by Fire or Other Cause
17.01. Tenant assumes the risk of any damage to the Demised Premises by virtue
of fires, rain, hurricanes, tornados, floods, arson, accidents, unknown or
undetermined acts and/or acts of god or nature, excepting only to the extent the
same may be caused by the gross negligence or willful misconduct of Landlord or
its agents.
17.02. No damage, compensation, or claims shall be payable by Landlord for
inconvenience, loss of business, or annoyance arising from any repair or
restoration of any portion of the Demised Premises or of the Building, or for
Tenant’s inability to use the Demised Premises during any time before, during or
after the casualty or other loss or damage or destruction. Further, Tenant shall
not be entitled to terminate this Lease and Tenant’s rent shall not abate nor
shall Tenant be offered any discount or credits; provided, however, in the event
that (i) fifty percent (50%) or more of the improvements on the Demised Premises
is destroyed or rendered untenantable; by fire or other casualty during the last
year of the Term or any renewal Term of this Lease, (based upon the cost to
replace the improvements that are damaged or destroyed as compared with the
market value of the improvements immediately prior to such fire or other
casualty as shown by certificate of Tenant’s architect), or (ii) the
improvements on the Demised Premises are destroyed or rendered untentable by the
gross negligence or willful misconduct of Landlord or its agents, then Landlord
or Tenant shall have right to terminate this Lease effective as of the date of
the casualty, by giving one to the other within ninety (90) days of such
casualty, written notice of termination. Provided, however, Tenant shall have
the right to nullify any Landlord termination by exercising an option to renew
this Lease (if available). If said notice of termination is given within this
90-day period, this Lease shall terminate and Rent and all other charges shall
abate as aforesaid from the date of such casualty, and Landlord shall promptly
repay to Tenant any Rent paid in advance which has not been earned as of the
date of such casualty. Unless this Lease is terminated in accordance with this
Section 17.02, Tenant will be liable for all rent as it comes due and will be
obligated to continue paying same, irrespective of the condition of the Demised
Premises. Accordingly, Tenant is advised to obtain the appropriate insurances,
which shall be at Tenant’s sole cost and expense.
ARTICLE 18.
Condemnation
18.01.
A. In the event that any portion of the Building shall be appropriated or taken
under the power of eminent domain by any public or quasi-public authority, then
at the election of either

Page 16



--------------------------------------------------------------------------------



 



Landlord or Tenant, this Lease shall terminate and expire as of the date of such
taking, and both Landlord and Tenant shall thereupon be released from any
liability thereafter accruing hereunder.
B. In the event that more than ten percent (10%) of the available parking spaces
are taken under the power of eminent domain by any public or quasi-public
authority, and if such taking materially and adversely affects Tenant’s business
operations, then Tenant shall have the right to terminate this Lease as of the
date of the taking. If less than ten percent (10%) of the applicable parking is
so taken by eminent domain and if such taking materially and adversely affects
Tenant’s business operations, then the Landlord shall attempt to provide
adequate substitute parking to the Tenant that is reasonably satisfactory to the
Tenant and this may include restriping or reconfiguring the existing parking
spaces in order to create more parking spaces. Notwithstanding the foregoing
optional Landlord remedial options (which apply to both the more or less than
10% scenarios), if the Tenant’s business operations are still materially and
adversely affected, then Tenant shall be entitled to terminate the Lease.
C. Notice of any termination relating to such eminent domain proceeding must be
made by the party electing to terminate this Lease within sixty (60) days after
receipt of written notice of such taking. In the event of such termination, both
Landlord and Tenant shall thereupon be released from any liability thereafter
accruing hereunder.
18.02 Whether or not this Lease is terminated nothing herein shall be deemed to
affect Tenant’s right to receive compensation for damages to Tenant’s Property.
If this Lease is terminated as herein above provided, all items of Rent and
other charges for the last month of Tenant’s occupancy shall be prorated and
Landlord agrees to refund to Tenant any Rent or other charges paid in advance.
18.03 If both Landlord and Tenant elect not to so terminate this Lease, Tenant
shall remain in that portion of the Demised Premises which shall not have been
appropriated or taken as herein provided, and Landlord agrees, at Landlord’s
cost and expense, to, as soon as reasonably possible, restore the remaining
portion of the Demised Premises to a complete unit of like quality and character
as existed prior to such appropriation or taking, and thereafter all Rent and
payment obligations of Tenant shall be adjusted on an equitable basis, taking
into account the relative value of the portion taken as compared to the portion
remaining. For the purpose of this Article, a voluntary sale or conveyance in
lieu of condemnation, but under threat of condemnation shall be deemed an
appropriation or taking under the power of eminent domain.
18.04 Tenant shall have the right to pursue its claim for damages in connection
with any eminent domain proceeding, but nothing in this Article 18 shall affect
Landlord’s right to claim for damages in connection with any eminent domain
proceeding, which right Landlord has.
ARTICLE 19.
Bankruptcy
19.01. If, at any time prior to the date herein fixed as the commencement date,
there shall be filed by or against Tenant in any court, pursuant to any statute
either of the United States or of any State, a petition in bankruptcy, or there
shall be commenced a case under the Bankruptcy Code by or against Tenant, or a
petition filed for insolvency or for reorganization or for the appointment of a
receiver or trustee of all or a portion of Tenant’s property, and within thirty
(30)

Page 17



--------------------------------------------------------------------------------



 



days thereof Tenant fails to secure a discharge thereof, or if Tenant makes an
assignment for the benefit of creditors, or petitions for or enters into an
arrangement with its creditors, the Lease shall ipso facto be canceled and
terminated, in which event neither Tenant nor any person claiming through or
under Tenant or by virtue of any statute or of an order of any court shall be
entitled to possession of the Demised Premises, and Landlord, in addition to the
other rights and remedies given by Section 19.03 hereof and by virtue of any
other provision herein or elsewhere in this Lease contained or by virtue of any
statute or rule of law, may retain as liquidated damages any rent, security,
deposit, or monies received by it from Tenant or others on behalf of Tenant upon
the execution hereof.
19.02. If, at the date fixed as the Commencement Date or at any time during the
term hereby demised, there shall be filed by or against Tenant in any court,
pursuant to any statute either of the United States or of any State, a petition
in bankruptcy, or there shall be commenced a case by or against Tenant under the
Bankruptcy Code, or a petition filed in insolvency or for reorganization or for
the appointment of a receiver or trustee of all or a portion of Tenant’s
property, and within sixty (60) days thereafter Tenant fails to secure a
discharge thereof, or if Tenant makes an assignment for the benefit of creditors
or petitions for or enters into an arrangement with its creditors, this Lease,
at the option of Landlord, exercised within a reasonable time after notice of
the happening of any one or more of such events, may be canceled and terminated,
in which event neither Tenant nor any person claiming through or under Tenant by
virtue of any statute or of an order of any court shall be entitled to
possession or to remain in possession of the Demised Premises, but shall
forthwith quit and surrender the Demised Premises, and Landlord, in addition to
the other rights and remedies Landlord has by virtue of any other provision
herein or elsewhere in this Lease contained or by virtue of any statute or rule
of law, may retain as liquidated damages any rent, security, deposit, or monies
received by it from Tenant or others on behalf of Tenant.
19.03. Without limiting any of the foregoing provisions of this Article, if,
pursuant to the Bankruptcy Code of 1978, as the same may be amended, Tenant is
permitted, to assign or otherwise transfer this Lease (whether in whole or in
part in disregard of the restrictions contained in this Article and/or
Article 8), Tenant agrees that adequate assurance of future performance by the
assignee or transferee permitted under such Code shall mean the deposit of cash
security with Landlord in an amount equal to the sum of one year’s fixed minimum
rent then reserved hereunder plus an amount equal to all additional rent payable
under Articles 4, 6, 7, or other provisions of this Lease for the calendar year
preceding the year in which such assignment is intended to become effective,
which deposit shall be held by Landlord, without interest, for the balance of
the term as a security for the full and faithful performance of all of the
obligations under this Lease on the part of Tenant yet to be performed. If
Tenant receives, or is to receive, any valuable consideration for such an
assignment or transfer (in part or in whole) of this Lease, such consideration,
after deducting therefrom any portion of such consideration reasonably
designated by the assignee or transferee as paid for the purchase of Tenant’s
personal property in the Demised Premises, shall be and become the sole
exclusive property of Landlord, and shall be paid over to Landlord directly by
such assignee or transferee. Any such assignee or transferee may only use the
Demised Premises as offices, and such occupancy may not increase the number of
individuals occupying the Demised Premises at the time a petition for bankruptcy
(or reorganization) is filed by or against Tenant. In addition, adequate
assurance shall mean that any such assignee or transferee of this Lease shall
have a net worth (exclusive of good will) equal to at least fifteen (15) times
the aggregate of the annual fixed minimum rent reserved hereunder plus all
additional rent for the preceding calendar year as aforesaid. Such assignee or
transferee

Page 18



--------------------------------------------------------------------------------



 



shall expressly assume this Lease by an agreement in recordable form.
ARTICLE 20.
Defaults and Remedies; Waiver of Redemption
20.01. Each of the following shall be deemed an event of default: (i) Tenant’s
failure to make payment of Rent when due as provided in this Lease; or
(ii) Tenant’s failure to perform any of the covenants of this Lease; or (iii) if
Tenant or another person shall file a petition for relief for or against Tenant
under the bankruptcy laws, or shall make an assignment for the benefit of
creditors for Tenant, or if a receiver of any property of the Tenant be
appointed in any action, suit or proceeding by or against Tenant, or if Tenant
shall admit to any creditor or to Landlord that it is insolvent, or if the
interest of Tenant in the Demised Premises shall be sold under execution or
other legal process, or if Tenant shall abandon the Demised Premises.
20.02 Upon the occurrence of an event of default. Landlord shall have the right
to terminate the Lease and shall be entitled to possession of the Demised
Premises. Landlord may make its election to terminate known to Tenant by
delivery of a notice of termination. Such termination shall be immediately
effective and Landlord shall be entitled to forthwith commence an action in
summary proceedings to recover possession of the Demised Premises. Anything
contained in this Lease to the contrary notwithstanding, on the occurrence of an
event of default, the Landlord shall not exercise any right or remedy under any
provision of this Lease or applicable law unless and until: (a) the Landlord has
given written notice thereof to the Tenant, and (b) the Tenant has failed,
(i) if such default consists of a failure to pay money, to pay all such money
within ten (10) days after receipt of such notice, or (ii) in the event of
default consists of something other than the failure to pay money to fully cure
such event of default within thirty (30) days after receipt of such notice or,
if such default cannot be cured within thirty (30) days and Tenant commences to
cure the same within thirty (30) days and to diligently thereafter pursue curing
such default, to fully cure such event of default within sixty (60) days.
20.03 No receipt of money by the Landlord from the Tenant after the termination
of this Lease shall reinstate, continue or extend the term, nor affect or waive
any notice given by the Landlord to the Tenant prior to such receipt of money.
Should Landlord at any time terminate this Lease, in addition to any other
remedies it may have, it may recover from Tenant all damages it may incur by
reason of any default, including the cost of recovering the Demised Premises,
reasonable attorneys’ fees, and damages equal to the excess of lost Rent over
the reasonable. rental value of the Premises, discounted to the date of the
default at the rate of 6% per annum, all of which amounts shall be immediately
due and payable from Tenant to Landlord. All rent due on or before the default,
and all rent discounted as set forth above, shall bear interest from the date of
default until paid in full at the Default Rate.
20.04 If the event of default is for the nonpayment of Rent, Landlord may, as an
alternative to terminating the Lease, serve a written demand for possession or
payment. Unless paid in accordance with the demand for possession or payment.
Landlord shall be entitled to possession of the Demised Premises and Tenant
shall have no further right to possession under the Lease. Tenant shall remain
liable to Landlord for the payment of all Rent and other charges which Tenant
has agreed to pay under this Lease throughout the remainder of its Term. Should
Landlord elect to re-enter, as herein provided, it may from time to time,
without terminating this Lease, make such alterations and repairs as may be
necessary in order to relet the Demised Premises, and relet said Demised
Premises or any part thereof for such term or terms (which may

Page 19



--------------------------------------------------------------------------------



 



be for a term extending beyond the term of this Lease) and at such rental or
rentals and upon such other terms and conditions as Landlord in its sole
discretion may deem advisable. Upon each such reletting all rentals and other
sums received by Landlord from such reletting shall be applied, first, to the
payment of any indebtedness other than Rent due hereunder from Tenant to
Landlord; second, to the payment of any costs and expenses of such reletting,
including reasonable brokerage fees and attorneys’ fees and of costs of such
alterations and repairs; third, to the payment of Rent and other charges due
from Tenant, and the residue, if any. shall be held by Landlord and applied in
payment of future Rent as the same may become due and payable. If such rentals
and other sums received from such reletting during any month be insufficient to
pay the Rent and other charges due from Tenant, Tenant shall pay such deficiency
to Landlord. Such deficiency shall be calculated and paid monthly. No such
re-entry by Landlord shall be construed as an election on its part to terminate
this Lease. Notwithstanding any such reletting without termination, Landlord may
at any time hereafter elect to terminate this Lease for such previous breach and
accelerate the balance due. Landlord has the right to accelerate the balance of
the rent due and nothing in this Lease shall prohibit or diminish such right in
the event of any Tenant default.
20.05 Landlord’s rights, remedies and benefits provided by this Lease shall be
cumulative, and shall not be exclusive of any other rights, remedies and
benefits allowed by law. Except as otherwise expressly provided herein, each
agreement, covenant, representation, warranty and obligation made in this Lease
Agreement by or on behalf of Tenant, or in any instruments delivered pursuant
hereto or in connection herewith (including all indemnities and obligations to
repair and restore the Demised Premises) shall survive the expiration or
termination of this Lease and the consummation of the transactions provided for
herein. The parties agree that they shall rely solely upon the terms of this
Lease to govern their relationship. They further agree that reliance upon any
representation, act or omission outside the terms of this Lease shall be deemed
unreasonable, and shall not establish any rights or obligations on the part of
either party.
20.06 One or more waivers of any covenant of the Lease by either party shall not
be construed as a waiver of a subsequent breach of the same covenant and the
consent or approval by Landlord to or of any act by Tenant requiring Landlord’s
consent or approval shall not be deemed a waiver of Landlord’s consent or
approval to or of any subsequent similar act by Tenant. No breach of a covenant
of this Lease shall be deemed to have been waived by Landlord, unless such
waiver (i) is in writing signed by Landlord; (ii) identifies the breach, and
(iii) expressly states that it is a waiver of the identified breach.
20.07 No payment by Tenant or receipt by Landlord of a lesser amount than the
full amount of the Rent then due shall be deemed to be other than on account of
the earliest stipulated Rent, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as rent be deemed an
accord and satisfaction, and Landlord shall accept such check or payment without
prejudice to Landlord’s right to recover the balance of the amount due or pursue
any other remedy. Notwithstanding anything to the contrary, Tenant acknowledges
and agrees that its obligation to pay Rent under this Lease is an independent
covenant, and that such obligation to pay is not subject to setoff or recoupment
in connection with any action for summary or other proceedings to recover
possession of the Demised Premises, except as specifically provided in this
Lease.
20.08 Landlord and Tenant hereby waive trial by jury in connection with any
action for summary proceedings to recover possession of the Demised Premises or
to recover unpaid and/or

Page 20



--------------------------------------------------------------------------------



 



accelerated rent. Further, Landlord and Tenant waive trial by jury in connection
with any action arising out of or relating to the covenants of this Lease. In
the event that Landlord is required to bring an action arising out of the
covenants of this Lease, or in the event Landlord undertakes an action for
summary proceedings to recover possession of the Demised Premises or unpaid or
accelerated rent or any other action whatsoever, Tenant agrees to pay Landlord
such reasonable costs and attorneys’ fees as Landlord may incur in connection
with such action.
ARTICLE 21.
Covenant of Quiet Enjoyment
Landlord covenants and agrees with Tenant that upon Tenant’s paying the rent and
additional rent and observing and performing all the terms, covenants, and
conditions on Tenant’s part to be observed and performed, Tenant may peaceably
and quietly enjoy the premises hereby demised, subject, nevertheless, to the
terms and conditions of this Lease (including, but not limited to, Article 23
hereof) and the mortgages hereinbefore and hereinafter mentioned.
Notwithstanding any right of Landlord hereunder to enter on or upon the Demised
Premises, such entry may not under any circumstances unreasonably interfere or
disrupt Tenant’s business operations at the. Demised Premises. Landlord
represents and warrants that (i) it is the fee simple owner and record title
holder of the Demised Premises, (ii) Landlord has not received any notice and
does not have any knowledge of any eminent domain or similar proceeding which
would affect the Demised Premises, (iii) Landlord has the full right, power and
authority to make this Lease, and (iv) Landlord represents that, to its
knowledge and without investigation, there are no unrecorded documents which
Landlord is a named party which affect Tenant’s rights as set forth in this
Lease; however, if such an unrecorded document does exist and Tenant informs
Landlord that it affects Tenant’s rights, then Tenant will give Landlord a
reasonable time to terminate the unrecorded document or otherwise prevent it
from affecting Tenant’s rights under the Lease. Additionally, Landlord shall
take no action that will interfere with Tenant’s intended use of the Demised
Premises, parking, signage, or ingress or egress to the Demised Premises, except
as may be required by law.
ARTICLE 22.
Surrender of Premises
Upon the expiration or other termination of the term of this Lease, Tenant shall
quit and surrender the Demised Premises in good order and condition, and shall
remove all its property therefrom, except as otherwise provided in this Lease.
Tenant’s obligation to observe or perform this covenant shall survive the
expiration or other termination of the term of this Lease.
ARTICLE 23.
Definition of Landlord
The term Landlord, wherever used in this Lease, shall be limited to mean and
include only the record owner or owners, at the time in question, of the Demised
Premises, or a mortgagee in possession, who, in the event of any sale,
assignment, or transfer of the Demised Premises, shall thereupon be released and
discharged from all covenants, conditions, and agreements of Landlord hereunder;
but such covenants, conditions, and agreements shall be binding upon each new
owner, or mortgagee in possession for the time being of the Demised Premises,
until sold assigned, or transferred.

Page 21



--------------------------------------------------------------------------------



 



ARTICLE 24.
Notices
Any notice, request, or demand permitted or required to be given by the terms
and provisions of this Lease, or by any law or governmental regulation, either
by Landlord to Tenant or by Tenant to Landlord, shall be in writing.
Unless otherwise required by such law or regulation, such notice, request, or
demand shall be given, and shall be deemed to have been served and given, by
Landlord and received by Tenant, when Tenant shall have actually received such
notice, request, or demand by certified or registered mail, return receipt
requested, addressed to Tenant at: (i) the Demised Premises, with a copy to
(ii) The Ultimate Software Group, Inc., 2000 Ultimate Way, Weston, FL 33326,
Attn: General Counsel.
Unless otherwise required by such law or regulation, such notice, request, or
demand shall be given, and shall be deemed to have been served and given, by
Tenant and received by Landlord, when Landlord shall have actually received such
notice, request, or demand. Landlord’s address for notice purposes is: 2030
Douglas Road, Suite 108, Coral Gables, FL 33134.
Either party may, by notice as aforesaid, designate a different address or
addresses for notices, requests, or demands to it.
ARTICLE 25.
Tenant Covenants
     Tenant hereby covenants and agrees to complete the following capital
improvements to the Demised Premises, at its sole cost and expense, at any time
between the Effective Date hereof and midnight on the last day of the seventh
(7th) lease year:
1455 N.Park Drive —
1. Replacement of five existing roof top HVAC compressors described as follows:
One model #RSND030J; one model #RSND042; one model #RSND048C; one model
#RSND060C; and, one model #RRCF075CK.
2. Replacement of the roof.
1485 N.Park Drive —
1. Replacement of five existing roof top HVAC compressors described as follows:
One model #50HJ006; two model #50HJ009; and, two model #50HJ025.
Tenant’s maximum liability under this Article 25 is limited to the expenditure
of $50,000.00 for replacement of the roof at 1455 N. Park Drive, and $100,000.00
for replacement of the roof top HVAC compressors; in the event Tenant fails to
complete the replacements in accordance with this Article 25, Landlord’s sole
remedy will be the recovery from Tenant, up to the maximum limits set forth
above, for any replacements not completed in accordance with this Article 25.
ARTICLE 26.
Intentionally Deleted

Page 22



--------------------------------------------------------------------------------



 



ARTICLE 27.
Broker
The Tenant warrants and represents that the sole broker with whom it has dealt
in this transaction is ComReal Fort Lauderdale. Tenant agrees to defend, save,
and hold Landlord harmless from any claims for fees and commissions, and against
any liability (including reasonable attorneys’ fees) by reason of Tenant’s
breach of such representation and warranty. Landlord agrees to pay the brokerage
commission per a separate agreement. ComReal Fort Lauderdale is the agent and
representative of the Landlord of the Demised Premises. Neither ComReal Fort
Lauderdale, nor any of its agents, employees or independent contractors
represents Tenant in this lease transaction. Tenant represents and warrants that
it is executing this Lease based upon its own independent review of the Demised
Premises and not because of any statements or representations made by the
Landlord or any agent of the Landlord including any real estate broker such as
ComReal Fort Lauderdale.
Waivers. LANDLORD HAS NOT MADE AND SHALL NOT BE DEEMED TO HAVE MADE ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OR BE DEEMED TO HAVE ANY
LIABILITY WHATSOEVER, AS TO THE VALUE, HABITABILITY, COMPLIANCE WITH ANY PLANS
AND SPECIFICATIONS FOR THE CONDITION, LOCATION, USE, DESCRIPTION,
MERCHANTABILITY, DESIGN, OPERATION, OR FITNESS FOR USE OF THE DEMISED PREMISES
(OR ANY PART THEREOF), OR AS TO LANDLORD’S TITLE THERETO OR OWNERSHIP THEREOF OR
ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE DEMISED PREMISES (OR ANY PART THEREOF). It is agreed that Tenant
was afforded a full opportunity to inspect the Demised Premises, is satisfied
with the results of its inspections thereof and entered into this Lease solely
on the basis of the results of its own inspections and all risks incident to the
matters discussed herein but, since the Landlord is not able to deliver vacant
possession of the Demised Premises until after Lease execution, Tenant’s waiver
are based strictly on the assumption that there will be no change in condition
to the Demised Premises prior to the Tenant Possession Date, excepting normal
wear and tear. The provisions of this section have been negotiated, and the
foregoing provisions are intended to be a complete exclusion and negation of any
representations or warranties by Landlord, express or implied, with respect to
the Demised Premises and all matters related to or connected with the Demised
Premises, that may arise pursuant to the UCC or any other law now or hereafter
in effect, or otherwise, except as otherwise specifically set forth in this
Lease; if there is a conflict between this paragraph and any other provision of
this Lease, which specifies Landlord’s responsibilities and obligations with
respect to the Demised Premises, then in such event the other provision(s) of
the Lease will control and prevail.
ARTICLE 28.
Miscellaneous
28.01. Tenant shall not move any safe, heavy equipment or bulky matter in or out
of the Building without Landlord’s written consent, which consent Landlord
agrees not unreasonably to withhold or delay. If the movement of such items
requires special handling, Tenant agrees to employ only persons holding a
license to do said work, and all such work shall be done in full compliance with
all laws and municipal requirements. All damage caused by such movement shall be

Page 23



--------------------------------------------------------------------------------



 



promptly repaired by Tenant at Tenant’s expense. Tenant shall not place a load
upon any floor of the Demised Premises which exceeds the load per square foot
which such floor was designed to carry and which is allowed by law.
28.02. In the event that an excavation or any construction should be made for
building or other purposes upon land adjacent to the Building, or should be
authorized to be made, Tenant shall, if necessary, afford to the person or
persons causing or authorized to cause such excavation or construction or other
purpose, license to enter upon the Demised Premises for the purpose of doing
such work as shall be reasonably necessary to protect or preserve the wall or
walls of the Building, or the Building, from injury or damage and to support
them by proper foundations, pinning, and/or underpinning, or otherwise.
28.04. Tenant waives the right to trial by jury in any summary proceeding that
may hereafter be instituted against it or in any action that may be brought
hereunder, provided such waiver is not prohibited by law. Tenant shall not
interpose any counterclaim in any summary proceeding.
28.03. This Lease, with its schedules and annexes, contains the entire agreement
between Landlord and Tenant, and any executory agreement hereafter made between
Landlord and Tenant shall be ineffective to change, modify, waive, release,
discharge, terminate, or effect an abandonment of this Lease, in whole or in
part, unless such executory agreement is signed by the party to be charged. This
Lease may not be orally waived, terminated, changed, or modified.
28.04. The captions of Articles in this Lease are inserted only as a convenience
and for reference. and they in no way define, limit, or describe the scope of
this Lease or the intent of any provision thereof. References to Articles and
Sections are to those in this Lease unless otherwise noted.
28.05. If any term, covenant, condition, or provision of this Lease or the
application thereof to any circumstance or to any person, firm, or corporation
shall be invalid or unenforceable to any extent, the remaining terms, covenants,
conditions, and provisions of this Lease or the application thereof to any
circumstances or to any person, firm, or corporation other than those as to
which any term, covenant, condition, or provision is held invalid or
unenforceable, shall not be affected thereby, and each remaining term, covenant,
condition, and provision of this Lease shall be valid and shall be enforceable
to the fullest extent permitted by law.
28.06. This Lease is submitted to Tenant on the understanding that it shall not
be considered an offer and shall not bind Landlord in any way until (i) Tenant
has duly executed and delivered duplicate originals to Landlord and,
(ii) Landlord has executed and unconditionally delivered one of said originals
to Tenant.
28.07. Tenant shall comply at all times with environmental laws of every nature
(“Environmental Laws”) with respect to the Premises, and no hazardous material
of any nature (“Hazardous Material”) shall be brought on to, permitted to exist
or remain at or upon, or stored, or disposed of from or used, at the Premises by
Tenant or any of its employees, agents, independent contractors, licensees,
subtenants or invitees in violation of any applicable laws, or in such manner as
would result in any liability under any applicable laws (with the exception of
materials used or stored in connection with the operation or maintenance of the
property and in compliance with all Environmental Laws). Tenant shall hold
harmless, indemnify and defend the Landlord, its officers, directors,
shareholders and agents from and against any environmental damages arising
solely from Tenant’s use of the Demised Premises. Tenant’s indemnification

Page 24



--------------------------------------------------------------------------------



 



obligation hereinabove set forth shall survive the expiration or earlier
termination of the Lease.
28.08 Right of First Refusal to Purchase. There is no option to purchase in
favor of Tenant; however, provided Tenant is not in default under this Lease, if
Landlord considers entering into a real estate purchase agreement to sell the
Demised Premises, then (unless the right of first refusal is waived) said
purchase agreement shall have a provision that it is subject to and contingent
upon a right of first refusal in favor of the Tenant, and Tenant shall be given
a copy of the executed purchase agreement (or an unexecuted version so long as
the final executed version does not have more favorable financial, due
diligence, financing, or closing terms and conditions than the unsigned version
presented to Tenant), and Tenant shall have ten (10) business days from receipt
thereof to give written notice to the Landlord that Tenant wants to exercise its
right of first refusal to purchase the property on the same terms and conditions
as the buyer in the executed (or unexecuted) purchase agreement. If Tenant
timely exercises its right, then the Tenant shall promptly execute a purchase
agreement with the same terms and the executed purchase agreement, if any exist,
with the third party buyer shall be terminated by Landlord or become a back-up
contract (at the option of the Landlord and third party buyer) in case Tenant
does not close or defaults. If Tenant fails to get the written notice to
Landlord within the 10 business days as required, then Tenant shall be deemed to
have waived this provision granting Tenant a right of first refusal and Landlord
may proceed to close on its executed contract with the buyer. If Tenant, by
action or inaction, indicates that it is waiving its right of first refusal
contained herein, then Landlord may request, and Tenant shall supply to
Landlord, within three (3) calendar days of Landlord’s request, a letter
confirming that Tenant has in fact waived its right of first refusal contained
herein. If Landlord does not complete the sale to the buyer on the same
financial, due diligence, financing, and closing terms and conditions as
presented to Tenant, or such sale is not completed within 180 days after notice
to Tenant, then Tenant will once again have a renewed right of first refusal to
purchase the Demised Premises. Time is of the essence as to all notice
requirements from Tenant to Landlord hereunder. This right of first refusal
shall terminate automatically and never be reinstated upon a Tenant default,
after notice and opportunity to cure in accordance with Article 20 hereof and/or
expiration or termination of the Lease.
28.09 Time is of the essence. Time is of the essence in the performance of each
and every one of Tenant’s obligations and undertakings under this Lease.
28.10 In the event that at any time during the Term of this Lease either
Landlord or Tenant shall institute any action or proceeding against the other
relating to the provisions of this Lease, or any default hereunder, the
unsuccessful party in such action or proceeding agrees to reimburse the
successful party for the reasonable expenses of attorneys’ fees incurred therein
by the successful party. Such reimbursement shall include all legal expenses
incurred prior to trial, at trial and at all levels of appeal and post judgment
proceedings.
28.11 Either party may raise the defense of force majeur as to failure to
perform non-monetary obligations. In the event that either party hereto shall be
delayed or hindered in or prevented from the performance required hereunder by
reason of strikes, lockouts, labor troubles, failure of power, riots,
insurrection, war, acts of God, or other reason of like nature not the fault of
the party delayed in performing work or doing acts (hereinafter, “Permitted
Delay” or “Permitted Delays”), such party shall be excused for the period of
time equivalent to the delay caused by such Permitted Delay. Notwithstanding the
foregoing, any extension of time for a Permitted Delay shall be conditioned upon
the party seeking an extension of time delivering written notice

Page 25



--------------------------------------------------------------------------------



 



of such Permitted Delay to the other party within ten (10) days of the event
causing the Permitted Delay, and the maximum period of time which Landlord may
delay any act or performance of work due to a Permitted Delay shall be sixty
(60) days or, if it is commercially impossible or unreasonable for the Landlord
to complete any act or performance of work due to a Permitted Delay within the
60-day period, then such longer period of time as may be reasonably necessary to
complete any act or performance of work due to a Permitted Delay so long as
Landlord is acting with due diligence and in good faith.
28.12 Except as otherwise specifically set forth herein, wherever in this Lease
Landlord or Tenant is required to give its consent or approval, such consent or
approval shall not be unreasonably withheld, conditioned or delayed.
28.13 Landlord hereby waives any contractual, statutory or other Landlord’s lien
on Tenant’s furniture, fixtures, supplies, equipment and inventory, except to
the extent same is desired to secure payment of unpaid rent after a Tenant
default.
28.14 This Lease shall be governed by the laws of the state in which the Demised
Premises is located.
28.15 If Landlord should be in default in the performance of any of its
obligations under this Lease, which default continues for a period of more than
thirty (30) days after receipt of written notice from Tenant specifying such
default, or if such default is of a nature to require more than thirty (30) days
for remedy and continues beyond the time reasonably necessary to cure (and
Landlord has not undertaken procedures to cure the default within such thirty
(30) day period and diligently pursued such efforts to complete such cure),
Tenant may, in addition to any other remedy available at law or in equity at its
option, upon written notice, terminate this Lease if the Landlord’s default is
materially and adversely affecting Tenant’s business operations, or may incur
any reasonable expense necessary to perform the obligation of Landlord specified
in such notice and deduct such expense from the Rent or other charges next
becoming due.
ARTICLE 29.
Successors and Assigns
29.01. The covenants, conditions, and agreements contained in this Lease shall
bind and insure to the benefit of the parties hereto and their respective heirs,
legal representatives, successors, and, except as otherwise provided herein,
their assigns.
ARTICLE 30.
Renewal Options
30.01. As long as this Lease is in full force and effect and the Tenant is in
actual occupancy (i.e., exclusive of any subtenants) of not less than fifty
(50%) percent of the Demised Premises, and if Tenant is not in default, Tenant
shall have the right, by an unconditional and unequivocal written notice (the
Election Notice) given to Landlord not earlier than the date which is twelve
(12) months prior to the Expiration Date set forth in Article 1, to elect to
extend and renew the term of this Lease to the Demised Premises for a single
three (3) year period (the First Extension Term), commencing on the day
following the Expiration Date set forth in Article 1, and ending on the third
(3rd) anniversary of the Expiration Date set forth in Article 1 (which third
(3rd) anniversary date shall thereupon be and become the Expiration Date of this
Lease). Subsequent to First

Page 26



--------------------------------------------------------------------------------



 



Extension Term, and subject to the terms of this Article 30, there shall be a
Second Extended Term and a Third Extended Term. The Second and Third Extended
Term shall be five (5) years each and shall be exercised in the same manner as
the First Extended Term. Thus, the maximum number of year this Lease could be is
7 (initial term) + 3 (First Extended Term) + 5 (Second Extended Term) + 5 (Third
Extended Term) = 20 years.
30.02. All of the terms, covenants, and conditions of this Lease shall apply
during the Extension Terms (including, the rent increases described in 3.01)
except:
A. Landlord shall have no obligation to perform any work to refinish or
refurnish the Demised Premises or make any improvements thereto, and Tenant
accepts the Demised Premises in its then “as is” condition;
B. Tenant shall have no further right to extend or renew this Lease beyond the
expiration of the Extension Terms.
C. Time shall be deemed of the essence in Tenant’s giving such Election Notice
and may not be extended or abbreviated for any reason.
If Tenant shall fail to duly exercise its option, Landlord may demand, and
Tenant shall deliver, a letter that it has not so exercised its option, but
Landlord’s failure to so demand such a letter, or Tenant’s failure or refusal to
give such a letter, will not create or bestow any rights upon Tenant by reason
thereof.
30.03. Once the Election Notice shall be duly given by Tenant, the term of this
Lease shall be thereby extended and renewed for the Extension Term above
described in this Article, and Tenant shall have no right to withdraw and/or
rescind the Election Notice.
ARTICLE 31.
Disclosures
MOLD INSPECTION. TENANT acknowledges that mold contaminants or other microscopic
organisms may exist in the Demised Premises, of which LANDLORD is not aware.
These contaminants generally grow in places where there is or may have been
excessive moisture, such as where leakage may have occurred in roofs, pipes,
walls, plant pots, or where there has been flooding. These conditions may be
identified with a typical professional inspection. TENANT is hereby advised to
obtain an inspection to better determine the condition of the Demised Premises.
In the event mold contamination is suspected, it is recommended that TENANT
satisfy himself/herself/itself as to the condition of the Demised Premises by
having a mold inspection performed. The cost and quality of such inspections may
vary. LANDLORD will not pay for or share the cost of such inspections. Companies
able to perform such inspections may be found in the Yellow Pages or on the
World Wide Web under “Microbial or Mold Inspections” or “Environmental and
Ecological Services.”
RADON GAS. TENANT acknowledges that radon gas may exist in the Demised Premises,
of which LANDLORD is not aware. Radon is an invisible and odorless gaseous
radioactive element. TENANT is encouraged to obtain the services of a qualified
and experienced professional to conduct inspections and tests regarding radon
gas prior to signing this Lease and/or taking possession. The cost and quality
of such inspections may vary. LANDLORD will

Page 27



--------------------------------------------------------------------------------



 



not pay for or share the cost of such inspections.
RELEASE. TENANT acknowledges that LANDLORD is not qualified to inspect the
Demised Premises for mold contaminants or other microscopic organisms, or radon
gas, or to make recommendations or determinations concerning possible health or
safety issues resulting from the presence of mold contaminants or microscopic
organisms or radon gas. TENANT hereby agrees to, and does hereby, release, hold
harmless and indemnify LANDLORD, its officers. owners, employees, agents,
successors and assigns, from any liability or expense whatsoever, including
attorneys fees, against any claims (by TENANT and/or persons claiming by through
or under TENANT) of damage or injury due to the alleged presence of mold
contaminants or microscopic organisms or radon gas in the Demised Premises.
PROFESSIONAL ADVICE. TENANT acknowledges that he/she/it has read this Radon Gas
and Mold Disclosure and Release and fully understands its contents and
significance. TENANT further understands that he/she/it has the right to discuss
this Radon Gas and Mold Disclosure and Release with any individual, and to the
extent desired, he/she/it has availed himself/herself/itself of this
opportunity.
IN WITNESS WHEREOF, Landlord and Tenant have respectively signed and sealed this
Lease as of the date first above written.

                              LANDLORD:           TENANT:         WESTON OFFICE,
LLC       THE ULTIMATE SOFTWARE GROUP, INC.     A Florida limited liability
company       A Florida corporation    
 
                           
By: 
/s/ Ralph Velocci        By:   /s/ Robert Manne     
 
Name:  Ralph Velocci         Name:   Robert Manne    
 
Its:  President           Its:   Senior Vice President    

Page 28



--------------------------------------------------------------------------------



 



ATTACHMENTS:
EXHIBIT A — SITE PLAN OF DEMISED PREMISES
EXHIBIT A-l — LEGAL DESCRIPTION OF DEMISED PREMISES
EXHIBIT B — USED FURNITURE

 



--------------------------------------------------------------------------------



 



Exhibit A
Site Plan
(SITE PLAN) [g11944g1194401.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1 — LEGAL DESCRIPTION OF DEMISED PREMISES
Parcel 1:
A portion of Lots 2 and 3, Block 2, Park Of Commerce, according to the Plat
thereof, as recorded in Plat Book 110, Page 15, of the Public Records of Broward
County, Florida, being more particularly described as follows:
Commencing at the Southwest corner of said Lot 2, Block 2; thence North 39’ 00’
00” East, a distance of 83.00 feet; thence North 12 35’ 00” East, a distance of
239.67 feet, the last two courses being coincident with the Westerly boundary of
said Lot 2, to the Point of Beginning; thence continue North 12’ 35’ 00” East, a
distance of 9.33 feet; thence North 08’ 07’ 29” West, a distance of 138.26 feet;
thence South 77’ 48’ 01” East, a distance of 173.90 feet to the Point of
Curvature of a curve concave to the Northeast; thence Southeasterly along the
arc of said curve having a radius of 2,213.93 feet, a central angle of 03’ 42’
33”, an arc distance of 143.31 feet; thence South 07’ 15’ 10” West, a distance
of 157.87 feet; thence North 82’ 44’ 50” West, a distance of 140.00 feet; thence
North 07’ 15’ 10” East, a distance of 38.00 feet; thence North 82’ 44’ 50” West,
a distance of 140.55 feet to the Point of Beginning.
Parcel 2:
A portion of Lot 2, Block 2, Park Of Commerce, according to the Plat thereof, as
recorded in Plat Book 110, Page 15, of the Public Records of Broward County,
Florida, described as follows:
Commencing at the Southwest corner of said Lot 1, Block 2; thence North 14’ 22’
18” East, a distance of 40.20 feet; thence continue North 14’ 22’ 18” East, a
distance of 405.80 feet; thence North 39’ 00’ 00” East, a distance of 36.00 feet
— the last two courses being coincident with the West boundary of said Lot 1,
Block 2, of said Park Of Commerce, to the Point of Beginning; thence continue
North 39’ 00’ 00” East, a distance of 47.79 feet; thence North 12’ 35’ 00” East,
a distance of 239.67 feet; thence South 82’ 44’ 50” East, a distance of 140.55
feet; thence South 07’ 15’ 10” West, a distance of 38.00 feet; thence South 82’
44’ 50” East, a distance of 140.00 feet; thence South 07’ 15’ 10” West, a
distance of 75.47 feet; thence North 82’ 44’ 50” West, a distance of 115.00
feet; thence South 07’ 15’ 10” West, a distance of 200.43 feet; thence North 83’
39’ 39” West, a distance of 25.29 feet; thence North 58’ 38’ 02” West, a
distance of 32.54 feet; thence North 83’ 21’ 46” West, a distance of 99.00 feet;
thence North 06’ 38’ 13” East, a distance of 6.93 feet; thence North 83’ 21’ 46”
West, a distance of 31.29 feet; thence North 51’ 00’ 00” West, to the Point of
Beginning.
Being one and the same property as:
Parcel One:
Portions of Lots 1 and 2, Block 2, Park Of Commerce, according to the Plat
thereof, as recorded in Plat Book 110, Page 15, of the Public Records of Broward
County, Florida, described as follows:
Commencing at the Southwest corner of said Lot 1, Block 2; thence North 14’ 22’
18” East, along the West boundary of said Lot 1, a distance of 40.20 feet to the
Point of Beginning; thence continue North 14’ 22’ 18” East along the West
boundary line of said Lot 1, a distance of 405.80 feet; thence South 82’ 44’ 50”
East, a distance of 231.48 feet; thence South 07’ 15’ 10” West, a distance of
403.19 feet to a point of intersection with the North line of the 80.00 foot
wide private access and utility easement known as Atlantic Loop as shown on said
plat of Park Of Commerce; said point being on the arc of a curve concave
Southerly, whose radius point bears South 15’ 59’ 10” West from the last
described point; thence Westerly along the arc of said curve and said North
line, having a radius of 455.55 feet, a central angle of 12’ 26’ 06”, for an arc
distance of 98.87 feet, to a point of reverse curvature of a curve concave to
the North; thence continue Westerly along the arc of said curve and said North
line having a radius of 2090.00 feet, a central angle of 05’ 03’ 26”, for an arc
distance of 183.26 feet, to the Point of Beginning.
Parcel Two:

 



--------------------------------------------------------------------------------



 



A portion of Parcel 2, Block 2, Park Of Commerce, according to the Plat thereof,
as recorded in Plat Book 110, Page 15, of the Public Records of Broward County,
Florida, being more particularly described as follows:
Beginning at the Southwest corner of said Lot 2, Block 2; thence North 39’ 00’
00” East, a distance of 83.00 feet; thence North 12’ 35’ 00” East, a distance of
239.67 feet, the last two courses being coincident with the Westerly boundary of
said Lot 2; thence South 82’ 44’ 50” East, a distance of 140.55 feet; thence
South 07’ 15’ 10” West, a distance of 38.00 feet; thence South 82’ 44’ 50” East,
a distance of 140.00 feet; thence South 07’ 15’ 10” West, a distance of 75.47
feet; thence North 82’ 44’ 50” West, a distance of 115.00 feet; thence South 07’
15’ 10” West, a distance of 195.75 feet; thence North 82’ 44’ 50” West, a
distance of 231.48 feet, to the Point of Beginning.
Parcel Three:
A portion of Lots 2 and 3, Block 2, Park Of Commerce, according to the Plat
thereof, as recorded in Plat Book 110, Page 15, of the Public Records of Broward
County, Florida, being more particularly described as follows:
Commencing at the Southwest corner of said Lot 2, Block 2; thence North 39’ 00’
00” East, a distance of 83.00 feet; thence North 12’ 35’ 00” East, a distance of
239.67 feet, the last two courses being coincident with the Westerly boundary of
said Lot 2, to the Point of Beginning; thence continue North 12’ 35’ 00” East, a
distance of 9.33 feet; thence North 08’ 07’ 29” West, a distance of 138.26 feet;
thence South 77’ 48’ 01” East, a distance of 173.90 feet to the point of
curvature of a curve concave to the Northeast; thence Southeasterly along the
arc of said curve having a radius of 2213.93 feet, a central angle of 03’ 42’
33”, an arc distance of 143.31 feet; thence South 07’ 15’ 10” West, a distance
of 157.87 feet; thence North 82’ 44’ 50” West, a distance of 140.00 feet; thence
North 07’ 15’ 10” East, a distance of 38.00 feet; thence North 82’ 44’ 50” West,
a distance of 140.55 feet to the Point of Beginning.
Less the following described parcel of land:
Portions of Lots 1 and 2, Block 2, Park Of Commerce, according to the Plat
thereof, recorded in Plat Book 110, Page 15, of the Public Records of Broward
County, Florida, described as follows:
Commencing at the Southwest corner of said Lot 1, Block 2; thence North 14’ 22’
18” East, a distance of 40.20 feet to the Point of Beginning; thence continue
North 14’ 22’ 18” East, a distance of 405.80 feet; thence North 39’ 00’ 00”
East, a distance of 36.00 feet; the last two courses being coincident with the
West boundary of said Lot 1; thence South 51’ 00’ 00” East, a distance of 32.06
feet; thence South 83’ 21’ 46” East, a distance of 31.29 feet; thence South 06’
38’ 13” West, a distance of 6.93 feet; thence South 83’ 21 46” East, a distance
of 99.00 feet; thence South 58’ 38’ 02” East, a distance of 32.54 feet, thence
South 83’ 39’ 39” East, a distance of 25.29 feet; thence South 07’ 15’ 10” West,
a distance of 398.51 feet, to a point of intersection with the North line of the
80.00 foot wide private access and utility easement known as Atlantic Loop as
shown on said Plat of Park of Commerce; said Point being on the arc of curve
concave Southerly, whose radius point bears South 15’ 59’ 10” West from the last
described point; thence Westerly along the arc of said curve and said North
line, having a radius of 455.55 feet, a central angle of 12’ 26’ 06”, for an arc
distance of 98.87 feet, to a point of reverse curvature of a curve concave to
the North; thence continue Westerly along the arc of said curve and said North
line having a radius of 2090.00 feet, a central angle of 05’ 01’ 26”, for an arc
distance of 183.26 feet, to the Point of Beginning.
Said lands lying, being and situate in Broward County, Florida.

 



--------------------------------------------------------------------------------



 



EXHIBIT B — USED FURNITURE
1455 N. Park Drive — Ground Floor
1455 N. Park Drive — Second Floor
1485 N. Park Drive — Ground Floor
1485 N. Park Drive — Second Floor

 



--------------------------------------------------------------------------------



 



EXHIBIT B — USED FURNITURE
1455 N. Park Drive — Ground Floor
1455 N. Park Drive — Second Floor
1485 N. Park Drive — Ground Floor
1485 N. Park Drive — Second Floor

 



--------------------------------------------------------------------------------



 



Exhibit “B”
1455 N. Park Drive
Ground Floor
(GRAPHIC) [g11944g1194402.gif]
Tenant retains all furniture on this floor. All office equipment, artwork and
small appliances will be removed by Landlord. If Tenant does not wish to retain
large appliances, Landlord may remove them with tenant’s specific approval.

 



--------------------------------------------------------------------------------



 



Exhibit “B”
1455 N. Park Drive
Second Floor
(GRAPHIC) [g11944g1194403.gif]
Tenant retains all furniture except for furniture in the highlighted areas.
However, Tenant will retain two small console tables (GRAPHIC)
[g11944g1194406.gif] currently located in the boardroom. All office equipment,
artwork and small appliances will be removed by Landlord. If Tenant does not
wish to retain large appliances, Landlord may remove them with tenant’s specific
approval.

 



--------------------------------------------------------------------------------



 



Exhibit “B”
1485 N. Park Drive
Ground Floor
(GRAPHIC) [g11944g1194404.gif]
Landlord/Existing Tenant retains all furniture except in highlighted areas. All
office equipment, artwork and small appliances will be removed by Landlord. If
Tenant does not wish to retain large appliances, Landlord may remove them with
tenant’s specific approval.

 



--------------------------------------------------------------------------------



 



Exhibit “B”
1485 N. Park Drive
Second Floor
(GRPAHICK) [g11944g1194405.gif]
Tenant retains all furniture except those in highlighted areas, but will be
retaining all chairs in areas 1 and 2. Tenant will retain the tables and chairs
in the kitchen/break room. All office equipment, artwork and small appliances
will be removed by Landlord. If Tenant does not wish to retain large appliances,
Landlord may remove them with tenant’s specific approval.

 